Citation Nr: 0929343	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include chronic schizophrenia, 
undifferentiated type.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to June 
1989, and from January 1991 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In that decision the RO determined 
that new and material evidence had not been received to 
reopen a previously denied claim (in a prior final rating 
decision of September 2002) for service connection for the 
claimed psychiatric disorder.   

In the April 2006 rating decision, the RO also denied a claim 
of entitlement to service connection for a separate 
psychiatric disorder, post-traumatic stress disorder (PTSD).  
The Veteran did not appeal that claim.  Therefore, an issue 
of entitlement to service connection for a psychiatric 
disorder of PTSD is not before the Board on appeal.

In June 2009 the Veteran testified before the undersigned at 
a Travel Board hearing at the RO.  
 
Before the Board may reopen and adjudicate on the merits the 
previously denied claim for service connection for the 
claimed psychiatric disorder, the Board must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
the prior final decision in July 2002.  See Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92. Consequently, the Board must first 
address whether the previously denied claim should be 
reopened.  38 U.S.C.A. § 5108 (West 2002).

Thus, in the decision below, the Board decides the matter of 
whether "new and material evidence" was received to reopen 
the claim for service connection for a psychiatric disorder.  
The underlying issue of entitlement to service connection for 
a psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied 
service connection for a psychiatric disorder of chronic 
schizophrenia, undifferentiated type; and the Veteran did not 
perfect an appeal as to that decision.

2.  Some of the additional evidence received since the 
September 2002 rating decision relates to an unestablished 
fact necessary to substantiate the claim of service 
connection for a psychiatric disorder, and raises a 
reasonable possibility of substantiating the claim. 

 
CONCLUSIONS OF LAW

1.  The RO's September 2002 rating decision that denied the 
claim for service connection for a psychiatric disorder of 
chronic schizophrenia, is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence received since the September 2002 rating 
decision is new and material; and the requirements to reopen 
service connection for a psychiatric disorder, to include 
chronic schizophrenia, undifferentiated type, have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded. Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

In the context of a claim to reopen, the VCAA requires that 
the Secretary of VA look at the bases for the denial in the 
prior decision and to provide the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate the unestablished element(s) required to award 
service connection.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  The claimant must also be notified of what 
constitutes both "new" and "material" evidence pertaining to 
the unestablished elements in order to reopen the previously 
denied claim.  Id.

The VCAA is not applicable if further assistance would not 
aid the appellant in substantiating the claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (VA Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision to the extent of reopening the 
claim for service connection, further assistance is 
unnecessary to aid the appellant in substantiating the 
reopening claim on appeal.  The underlying claim for service 
connection for a psychiatric disorder other than PTSD, to 
include chronic schizophrenia, undifferentiated type shall be 
remanded to the RO; any deficiencies as to notice on the 
underlying claim shall be addressed by the RO at that time.

II.  Claim to Reopen Based on New and Material Evidence

The appellant seeks to reopen a claim for service connection 
for a psychiatric disorder, other than post-traumatic stress 
disorder (PTSD), to include chronic schizophrenia, and 
ultimately to be granted service connection for the claimed 
disability.  
 
A claimant has one year from notification of a RO rating 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision.  The rating decision 
becomes final if an appeal is not perfected within the 
allowed time period.  
38 U.S.C.A. § 7105(b), (c); 38 C.F.R. § 20.302.  If not 
perfected within the allowed time period, rating actions are 
final and binding based on evidence on file at the time the 
claimant is notified of the decision and may not be revised 
on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).

In this case, there was a prior final decision from the RO in 
September 2002.  Before adjudicating the underlying claim of 
entitlement to service connection, the Board must first 
determine that new and material evidence (a different factual 
basis) has been received in order to establish its 
jurisdiction to review the merits of the previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Under VA law for reopening claims previously denied in a 
final decision, "New" evidence is defined as evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is defined as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence must be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2008). 

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was a September 2002 rating decision by the RO.

The evidence received subsequent to the last final decision 
in this case is presumed credible for the purposes of 
reopening a claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).
 
Prior to the current appeal, service connection for a 
psychiatric disorder to include chronic schizophrenia, was 
most recently denied by the RO in a September 2002 rating 
decision.  Subsequently in September 2005, the RO received 
the appellant's application (in a statement on a VA Form 21-
4138) to reopen a claim for service connection for a 
psychiatric disorder, claiming service connection for chronic 
schizophrenia.  

Thereafter, in an April 2006 rating decision, the RO declined 
to reopen the claim of service connection on the basis that 
new and material evidence to reopen the claim had not been 
received.    

The evidence available at the time of the September 2002 
rating decision (the last final decision on the matter) 
included service treatment (medical) records, reports of 
private and VA treatment records, and an April 1990 VA 
examination report.  In the September 2002 rating decision, 
the RO noted that the claim for service connection for a 
nervous condition was previously denied because the service 
treatment records did not show treatment for any type of 
psychiatric condition to include schizophrenia, his then 
current diagnosis.  The RO further stated that evidence 
received since the previous final decision on the matter did 
not show that the claimed disorder began during service, and 
therefore, new and material evidence had not been presented 
to reopen the claim.  Essentially, the RO determined that 
there was no evidence amounting to evidence of a nexus 
between a currently diagnosed psychiatric disorder and 
service.

The evidence missing at the time of the last final decision, 
and necessary to reopen the claim, would be any new medical 
evidence addressing: incurrence or aggravation of a disease 
or injury; or a nexus between the claimed in-service disease 
or injury and the current psychiatric disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Any such 
material evidence, which was not previously of record, would 
meet criteria to reopen the Veteran's claim.  

Evidence not available at the time of the September 2002 
rating decision and received since then includes service 
personnel records; private and VA treatment records; a 
November 2007 VA examination report and a February 2008 
addendum to that report; statements submitted by the Veteran; 
and the transcript of a June 2009 Travel Board hearing at the 
RO before the undersigned.  

Of these new records received after the last final decision 
on the matter, the report of the November 2007 VA examination 
contains evidence material to the Veteran's underlying claim 
for service connection for a psychiatric disorder.  In that 
report, the examiner provides a comprehensive discussion of 
her review of the medical records on file and of her 
examination of the Veteran including mental status 
examination.  

At the conclusion of the report the examiner recorded a 
diagnosis on Axis I of schizoaffective disorder, bipolar type 
versus rule out schizophrenia undifferentiated type.  The 
examiner then provided a discussion addressing the particular 
matter material to the claim.  The examiner provided an 
opinion on whether there is a link between a current 
psychiatric disorder and service.  This is evidence that 
relates to a previously unestablished fact necessary to 
substantiate the claim.

Specifically, the examiner noted that the Veteran had a 
period of rage and delusion in 1991 that could be considered 
a prodrome of schizophrenia.  The examiner further stated 
that the Veteran: 

...was formally diagnosed in 1994 with schizophrenia, 
but the fact that she had some intense anger in 
1991 and was violent towards her mother and had 
some paranoid beliefs about how her mother was 
treating her daughter suggests that the onset was 
earlier or that at least there were some early 
indicators of later developing a psychotic 
disorder.  Evidence to suggest that her symptoms 
could have possibly begun in the military are that 
psychotic disorders often begin with a period of 
prodrome where in retrospect people that know the 
patient can identify some peculiarities or some 
irritability or depression or anxiety that is a 
harbinger of the onset of the psychotic illness.  
It is possible that the Veteran had at least some 
prodromal symptoms while in the military or that 
the anger towards her mother and the delusional 
thinking around how her mother was treating her 
daughter in 1991 represented onset or precursor to 
the development of a bipolar or psychotic disorder.

On this basis, the examiner opined that the Veteran's "rage 
at her mother and delusional and paranoid thinking in 1991 
more clearly suggest prodromal and pre-psychotic symptoms at 
that time.  Thus, it is as likely as not that some evidence 
of development of a psychotic disorder was present by 1991."  
Evidence such as this is material because under VA 
regulations a psychosis, which becomes manifested to a 
compensable degree within one year of separation from active 
duty, is to be presumed to have been incurred during service.  
See 38 C.F.R. §§ 3.307, 3.309 (2008).

Thus, this opinion addresses the question of nexus.  Prior to 
this report, there was no previous opinion on the question of 
nexus.  The opinion, as it relates to whether there was a 
nexus between service and the claimed disorder, including 
under the presumptions of 38 C.F.R. §§ 3.307, 3.309, is 
material evidence because it relates to a previously 
unestablished fact necessary to substantiate the claim.  It 
is neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to 
be reopened, and it raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2008). 

It is important to point out that in a February 2008 addendum 
to the November 2007 VA examination report, the examiner from 
that examination modified her previous addendum to some 
extent.  She opined that it was "less clear" whether the 
date of onset was "following but within the same year as the 
Veteran's separation in 1991."  

In this regard, the examiner noted that while the Veteran's 
first clinical contact for psychosis was in 1993, a medical 
record documenting an interview with the Veteran and her 
relative included the relative's statement that the Veteran 
had demonstrated clearly aberrant behavior in 1991.  The 
examiner indicated that based on this and a lack of pertinent 
medical evidence at the time, it was unclear when in 1991 
this occurred and therefore, it was not possible to 
accurately determine whether the onset was during the same 
year of the Veteran's discharge.  

The Board finds the relative's statements made in connection 
with seeking treatment for the Veteran to be credible.  
Notably, the credibility of the relative's statement, made in 
connection with treatment of the Veteran, is to be presumed 
credible for the purposes of reopening a claim, unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  See Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).

Notwithstanding the implication of the above addendum, to 
reopen a claim after a prior final decision on the matter, 
the new and material evidence does not have to prove the 
case, it only has to be neither cumulative nor redundant of 
the evidence of record at the time of the last final denial 
of the claim, and it must "raise a reasonable possibility of 
substantiating the claim"; not of proving it.  38 C.F.R. § 
3.156 (2008).  

In this regard, the Court of Appeals for the Federal Circuit 
has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

Accordingly, the Board finds that some of the evidence 
received after the September 2002 rating decision is new and 
material and serves to reopen the claim for service 
connection for a psychiatric disorder to include chronic 
schizophrenia, undifferentiated type.  Therefore, the 
appellant's claim of entitlement to service connection for 
that disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

On reopening the Veteran's claim, as explained in the remand 
below, additional development by the RO is necessary before 
the Board can adjudicate the claim for service connection on 
the merits.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, to include chronic schizophrenia, undifferentiated 
type; to that extent, the Veteran's application to reopen the 
claim for service connection for a psychiatric disorder, to 
include chronic schizophrenia, undifferentiated type, is 
granted.
 
 
REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for a psychiatric disorder, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate this issue on a de novo 
basis.  Also, a preliminary review of the record indicates 
that the claim for service connection requires additional 
development prior to adjudication on the merits.  

The Board notes that it appears that the Veteran did have 
some psychiatric or mental health treatment during service 
and shortly after separation.

Service treatment records associated with the Veteran's first 
period of active service include a memorandum report of an 
April 1988 mental health evaluation of the Veteran, ordered 
at the request of command apparently due to complaints of 
fainting spells.  Other than findings of an anxious mood, the 
findings were within normal limits.  The concluding 
impression was that the diagnosis on Axis I was deferred.  
The Veteran was seen later in April 1988 at a community 
mental health service clinic for complaints of fainting.  The 
impression was adjustment disorder with physical complaints.  
The Veteran was hospitalized for two days in January 1989 for 
supportive psychiatric treatment.  She received outpatient 
follow-up treatment during several visits later that month 
and in February 1989 at a mental health clinic.  These 
reports contain assessments of occupational problems, and 
other interpersonal problems.

Private medical records show that the Veteran was 
hospitalized in December 1993 for four days for symptoms 
diagnosed (provisionally) as psychosis, NOS.  The clinical 
summary contains a discussion of the reason for 
hospitalization: "after being in the Mental Health Complex 
on an ED (emotional disorder) for two years, with violent and 
threatening behavior, and with confused thinking upon 
discharge, the patient was admitted for further diagnostic 
evaluation and provision of antipsychotic medication."  The 
final diagnosis was psychosis, NOS; rule out paranoid 
schizophrenia; rule out atypical bipolar disorder; and rule 
out poly substance abuse.

VA treatment records show that the Veteran's aunt brought the 
Veteran in for treatment in March 1994, stating that the 
Veteran had personality changes over the past year.  The 
Veteran reported that she had made five suicide attempts in 
the past.  The Veteran was hospitalized from May to July 1994 
for complaints and symptoms diagnosed as chronic 
schizophrenia, undifferentiated type.  The final summary 
report of that hospitalization noted that the Veteran had 
been tried on several neuroleptics (antipsychotic drugs) 
since 1989 with marginal improvement; and on Loxapine from 
March 1994 to May 1994 with no success.  She reported that 
she had her first episode of mental problems in 1989 while in 
service.

The foregoing discussion reflects that there are records 
containing evidence showing some psychiatric treatment during 
the Veteran's first period of service, which may be 
associated with the current psychiatric disorder; and that 
post-service medical records make some references to 
pertinent symptoms occurring within one-year of the Veteran's 
March 1991 discharge from her second period of active 
service.  

On this basis and in light of the change in the tenor of the 
examiner's opinion as given in the November 2007 VA 
examination compared to the opinion contained in the February 
2008 addendum (see discussion in the decision above), a 
remand is necessary to clarify any discrepancy and to obtain 
a clear opinion on the question of whether any present 
psychiatric disorder is related to service.  If necessary in 
order to obtain such an opinion, the remand is also necessary 
to afford the veteran an examination.  Any outstanding 
treatment records pertinent to the claim should also be 
obtained.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)).   

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
request copies of any outstanding records 
of private or VA medical treatment for 
psychiatric complaints.

2.  Arrange for a review of the claims 
file by the VA examiner who examined the 
Veteran in November 2007 for her 
psychiatric condition and provided the 
February 2008 addendum to that 
examination.  If that examiner is 
unavailable, arrange for review of the 
claims file by another examiner with the 
same or similar qualifications (such as 
neuropsychologist or psychiatric 
specialist medical doctor).

The examiner should review the claims 
file, and if deemed necessary in order to 
answer all of the questions below, arrange 
for examination of the Veteran for 
psychiatric disorder.  

If examination is deemed necessary and 
performed, the examiner should perform all 
diagnostic studies/tests deemed 
appropriate, and set forth all examination 
findings in detail in the examination 
report.  The examiner must ask the veteran 
to provide a detailed oral statement 
describing the complaints/symptoms of the 
claimed psychiatric condition during 
service and after service, to include a 
time-line starting specifically at 
discharge and covering the period within 
one year after service, and thereafter to 
the present complaints.

On review of the medical evidence of 
record, the examiner must provide a 
detailed review of relevant information 
regarding the following areas:

(a) service treatment records;

(b) the veteran's report of her 
symptoms during service, and after 
service, to include a time-line 
starting with the period within one 
year after service, and thereafter to 
the present complaints; and

(c) relevant clinical history of 
findings, diagnoses, opinions, 
etcetera, as shown in the post-
service medical evidence of record.

In addressing the opinions requested 
below, the examiner must discuss and 
consider any competent lay evidence that 
may be favorable to the veteran's claim, 
including reports of relevant 
symptomatology within one year after 
discharge in March 1991.  After reviewing 
the available medical records, and 
examining the appellant if deemed 
necessary, the examiner should render a 
diagnosis for any psychiatric disorder 
found.  

For each chronic psychiatric disability 
diagnosed, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not, that: 

(a)  in the case of any acquired 
psychiatric disorder other than PTSD, 
the disability began or was 
permanently worsened during service; 

(b) in the specific case of 
schizophrenia or other psychotic 
disorders, the disability was 
manifested to a compensable degree 
within a year following separation 
from active duty; or

(c) or in the case of a personality 
disorder, the disability was the 
result of a superimposed injury or 
disease.

In connection with answering these 
questions, the  examiner should 
comment on the two nexus-related 
opinions-pertaining to prodromal 
symptoms of psychotic illness in 
service and aberrant behavior in 
1991-contained in the November 2007 
VA examination and February 2008 
addendum, and attempt to reconcile 
any pertinent conflicts or 
differences between the two.

2.  Thereafter, following any 
additional development deemed 
appropriate by the RO, the RO must 
adjudicate the claim under review.  
If the determination remains 
unfavorable to the appellant, he and 
his representative should be 
furnished a supplemental statement of 
the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


